Citation Nr: 0632990	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1980 and from August 1981 to August 1984.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a May 2001 rating decision, the RO denied the veteran's 
claim for service connection of a psychiatric disability.  He 
was notified of this decision and of his right to appeal, but 
a timely appeal was not perfected.  The veteran petitioned to 
reopen his claim for a psychiatric disorder, which was denied 
in the May 2002 rating decision.  The veteran filed a timely 
appeal.

This case was previously before the Board in August 2004 and 
August 2005.  In August 2004, it was remanded for additional 
development of the evidence.  And, in August 2005, the 
veteran's claim for service connection was reopened and 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's psychiatric disorder is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated 
during active service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1137, 
1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2002, September 2003, and August 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.

These letters failed to discuss the law pertaining to the 
assignment of a disability rating or an effective date.  
Nevertheless, the June 2006 supplemental statement of the 
case (SSOC) explained how a disability rating is determined 
for a service-connected disorder, as well as the basis for 
determining an effective date upon the grant of service 
connection or an increased disability evaluation, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection, no disability rating or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private medical 
records, Social Security Administration (SSA) records, and a 
VA examination report.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the lay 
statements and medical reports of record for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases, including psychoses, will be presumed to 
have been incurred or aggravated in service if manifested to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

With regard to a claim based on aggravation of a pre-existing 
condition, a veteran is considered to be in sound health when 
examined, accepted, and enrolled for service - except as to 
defects, infirmities, or disorders noted at the time of his 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

Nonetheless, pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, 
"no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  See 38 C.F.R. § 3.1(n).  

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating 
effects, and intoxication results proximately and immediately 
in disability or death.  See 38 C.F.R. § 3.301(c)(2).  
Similarly, the progressive and frequent use of drugs to the 
point of addiction is considered willful misconduct.  Where 
drugs are used to experience their effects, and the effects 
result proximately and immediately in disability, the 
disability is considered the result of willful misconduct.  
See 38 C.F.R. § 3.301(c)(3).  But, diseases or disabilities 
that are a secondary result of chronic alcohol or drug use 
are not considered to be of willful misconduct origin.  See 
38 C.F.R. § 3.301(c)(2), (c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
Federal Circuit Court held that veterans can only recover for 
an alcohol or drug abuse disability secondary to a service-
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.   So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

Analysis

After reviewing the relevant medical and other evidence in 
this particular case, the Board finds that the preponderance 
of it is against the claim for service connection for a 
psychiatric disorder.  There is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting the 
veteran's psychiatric disorder was incurred or aggravated 
during his military service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

While the Board acknowledges that a report of medical 
history, completed at the time of his July 1981 entrance 
examination, indicated the veteran reported experiencing 
depression prior to his service, a psychiatric disability was 
not clinically demonstrated on entrance examination.  As 
such, the veteran is entitled to the presumption of soundness 
on entrance into service as to a psychiatric disability.  
38 U.S.C. § 1111.  Likewise, while the Board notes that the 
veteran was treated for alcohol abuse during his service, and 
that he was involved in a motor vehicle accident while 
driving intoxicated, the Board points out that the veteran 
denied experiencing any psychiatric-related symptoms 
whatsoever while in service (that is, relevant complaints, 
etc.), and there also were no objective clinical findings 
indicating that he had a psychiatric disorder at his 
discharge from service.  The report of the physical 
examination he underwent for separation from the military 
indicates he had a normal psychiatric evaluation.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
psychiatric problems at his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his military separation examination.  

Of equal or even greater significance, a psychosis (such as 
major depression) was not manifested or diagnosed within the 
one-year presumptive period following his discharge from 
service in August 1984.  And there is no persuasive evidence 
of continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis of 
this condition.  Rather, records show the veteran was not 
initially diagnosed with a psychiatric disorder until October 
1994, over 10 years after his service in the military had 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
In short, there is no persuasive medical nexus evidence or 
clinical opinion of record indicating the veteran's 
depressive symptoms are a result of his service in the 
military.  See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) 
and Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Furthermore, the Board acknowledges that the April 2006 VA 
examiner found that the veteran's depression existed since 
the veteran's entrance into the military, based on the 
veteran's report that he was depressed leading up to the 
entry into the military, and that his 1984 automobile 
accident exacerbated his symptoms.  Nonetheless, the Board 
points out that the veteran's 1984 automobile accident was 
due to alcohol intoxication; therefore, the proximate cause 
of the veteran's accident was his willful misconduct.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998) citing Black's 
Law Dictionary 1225 (6th ed. 1990) ("'Proximate cause' is 
defined as 'that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred.'").  
Similarly, the holding in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), expressly precludes granting service 
connection under these circumstances - where the psychiatric 
disorder (which can be service connected) is proximately due 
to or the result of the primary alcohol and drug abuse.  

Moreover, a March 2004 comprehensive psychological 
evaluation, associated with the veteran's SSA records, 
indicates that the veteran's complaints of paranoia and 
anxiety were associated with a physical assault in 1992, and 
that his depression was secondary to that assault and his in-
service motor vehicle accident.  And, treatment records 
indicate that the veteran first sought psychiatric treatment 
subsequent to his personal assault.  38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  As such, there is no evidence that 
he developed a psychiatric disorder during or as a result of 
his service in the military.  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his depressive disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.




	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for a psychiatric disorder 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


